DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9, 11-12, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 7,270,365 B2).
Regarding claim 1, Suzuki et al. disclose a pair of frame rails (Fig. 1, first and second instances of 10) elongated along a longitudinal axis (col. 3 ln. 22-24 discloses element “10 is provided adjacent to and in front, in the longitudinal direction of the vehicle”, i.e. the frame rails 10 are elongated along a longitudinal axis), each of the frame rails having a downward deformation zone (Fig. 2, B and portion left of 2a; Fig. 8, B and col. 3 ln. 28-34), the frame rails bendable at the downward deformation zones from a first position to a second position beneath the first position (Fig. 8 illustrates 10 bendable at different the rear floor 1 is provided with a shallow recess portion 1a having a step-like shape in section and extending along the outer periphery of the spare tire 2, that reduces the height above ground of the portion of the rear floor 1 for storing the spare tire 2 and keeps the stored spare tire 2 in a position”, i.e. the spare tire is retained in position between the frame rails in front of the downward deformation zones as illustrated in Fig. 2).
As to claim 2, Suzuki et al. disclose wherein each of the frame rails includes a second downward deformation zone (Fig. 3, 3) and a center of the tire is between the downward deformation zones and the second deformation zones along the longitudinal axis (Fig. 3 illustrates the center of the tire 2 is between the second deformation zone 3 and the downward deformation zone B).  
As to claim 4, Suzuki et al. disclose further comprising an energy storage device (Fig. 2, T) supported forward of the tire (Fig. 2 illustrates T forward of the tire 2).  
Regarding claim 9, Suzuki et al. disclose further comprising a crossmember (Fig. 2, Cm1, Cm2 and Cm3) elongated along a lateral axis and fixed to the frame rails, the spare tire retention member fixed to the crossmember (Fig. 2 and col. 7 ln. 25-27 and col. 7 ln. 35-38).
As to claim 11, Suzuki et al. disclose wherein the crossmember includes a bottom surface and a rear surface, the spare tire retention member fixed to the bottom surface and the rear surface (Fig. 2 and col. 7 ln. 25-27 and col. 7 ln. 35-38).
Regarding claim 12, Suzuki et al. disclose a pair of frame rails (Fig. 1, first and second instances of 10) elongated along a longitudinal axis (col. 3 ln. 22-24 discloses element “10 is provided adjacent to and in front, in the longitudinal direction of the vehicle”, i.e. the frame rails 10 are elongated along a the rear floor 1 is provided with a shallow recess portion 1a having a step-like shape in section and extending along the outer periphery of the spare tire 2, that reduces the height above ground of the portion of the rear floor 1 for storing the spare tire 2 and keeps the stored spare tire 2 in a position”, i.e. the spare tire is retained in position between the frame rails in front of the downward deformation zones as illustrated in Fig. 2).
As to claim 16, Suzuki et al. disclose further comprising a crossmember (Fig. 2, Cm1, Cm2 and Cm3) elongated along the lateral axis and fixed to the frame rails, the spare tire retention member fixed to the crossmember (Fig. 2 and col. 7 ln. 25-27 and col. 7 ln. 35-38).  
As to claim 18, Suzuki et al. disclose further comprising a tire mount (Fig. 9, 16) between the frame rails, the tire supported by the tire mount (col. 6 ln. 45-53).
Regarding claim 20, Suzuki et al. disclose wherein each of the frame rails includes a second downward deformation zone (Fig. 3, 3) rearward of the spare tire retention member and spaced from the downward deformation zones along the longitudinal axis (Fig. 3 illustrates portion of zone 3 that extends rearward of 1a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Kmiec et al. (US 5,419,609 A).
Suzuki et al. disclose the claimed invention including a pair of frame rails (Fig. 1, 10) elongated along a longitudinal axis and a downward deformation zone (Fig. 2, B and portion left of 2a; Fig. 8, B and col. 3 ln. 28-34).
Suzuki et al. do not explicitly disclose a pair of rear tires supported outboard of the frame rails nor a bumper beam elongated along a lateral axis.
However, Kmiec et al. disclose a pair of rear tires (Fig. 3, 20) and a bumper beam (Fig. 6, 22) elongated along a lateral axis.
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to include rear wheels and a bumper beam on the vehicle of Suzuki et al. as taught by Kmiec et al. since vehicles typically include rear tires and bumper beams to absorb force and transfer a force and a downward deformation zone may typically be between bumper beams and rear tires. 
Allowable Subject Matter
Claims 5-8, 10, 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakita et al. (US 8,388,041 B2) disclose a vehicle with a pair of frame rails elongated along a longitudinal axis and a downward deformation zone of the frames with a tire supported in the rear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/March 24, 2021 

/Joseph D. Pape/Primary Examiner, Art Unit 3612